DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 4/26/22. Claims 16, 20, 22, 23, 27-30, 33, and 35 have been amended, no new claims have been added, and claims 1-15 have been previously cancelled. Thus, claims 16-35 are presently pending in this application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: at least one first and one second fastener in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, lines 13-17 are unclear because the claim language allows for the closure system to close either the inner structure or the outer structure, but as drawn the closure system is only on the outer structure.  
In claim 20, lines 2-3, the limitation “at least one support element” is unclear. Claim 16, line 11 already claims a support element so it cannot be determined if the support element in claim 20 is the same or a new support element. For examination purposes, the support element in claim 20 will be interpreted as a reinforcing element per Applicant’s specification pg. 15, lines 24-31.
All remaining claims are rejected based on their dependency of a rejected base claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16-19, 26, 28, 30-31, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gensch (2018/0014995) in view of Dyer (9,415,254).

    PNG
    media_image1.png
    473
    680
    media_image1.png
    Greyscale







Annotated fig. 5 of Gensch.
With respect to claim 16, Gensch discloses a cuff (sleeve device; Abstract, line 1) for receiving at least part of an outer extremity of a person (Abstract, lines 7-8), the cuff comprising an inner structure (layers 1, 13, 31; fig 4; see also annotated fig 5 of Gensch) provided to bear on the outer extremity of the person (see [0019], lines 7-8) and being delimited by two mutually opposite shorter sides (see annotated fig 5 of Gensch) and two mutually opposite longer sides (see annotated fig 5 of Gensch); an outer structure (25, fig 5) supporting said inner structure and being delimited by two mutually opposite shorter sides (see annotated fig 5 of Gensch) and two mutually opposite longer sides (see annotated fig 5 of Gensch); at least one closure system (see annotated fig 5 of Gensch) permitting a width adjustment and having a first closure part (see annotated fig 5 of Gensch) and a second closure part (see annotated fig 5 of Gensch), for reversibly fastening said two shorter sides of said outer structure to each other (see [0030], lines 7-9); and    Prel. Amdt. dated July 28, 2020said inner structure having a cavity (void; 7, fig 4) formed therein and filled with a fluid (cooling agent; 9, fig 4), the fluid within said cavity distributes itself at least in part across a cuff surface spanned by said longer sides and said shorter sides of said inner structure (see [0022], lines 2-4), but lacks at least one first and one second fastener disposed on said outer structure configured for fastening to a support element. 
However, Dyer teaches a garment (110/210, figs 1 and 11) with first and second fasteners (130, in multiple instances on one strap 120 in fig 1; see also strap 120 with multiple 130’s and 132’s in fig 5) for fastening to a support element for supporting an outer extremity (see col. 3, lines 44-47; fig 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer structure of the cuff of Gensch to include fasteners as taught by Dyer so as to enable and enhance various activities and provide apparel for use in exercise, rehabilitation, and stretching with a unique design that enables a user to affix various tools and implements securely to their body (see col. 1, lines 12-18 of Dyer).  
With respect to claim 17, Gensch discloses said inner structure is divided into at least two interconnected segments (15, fig 4 of Gensch), such that the fluid can distribute itself between said interconnected segments (see [0022], lines 10-13 of Gensch; note the mesh allows the gel to distribute through the chambers).
With respect to claim 18, Gensch discloses said inner structure, is divided into a plurality of interconnected segments (15, fig 4 of Gensch), such that the fluid can distribute itself between said interconnected segments (see [0022], lines 10-13 of Gensch; note the mesh allows the gel to distribute through the chambers), said interconnected segments are oriented in terms of their length substantially along said shorter sides (see multiple chambers (15) in fig 4 of Gensch oriented with their longest side in parallel with the cuff’s short side).
With respect to claim 19, Gensch discloses the fluid is a gel substance (see [0023], lines 1-2 of Gensch).
With respect to claim 26, Gensch discloses a filling valve (51, fig 5 of Gensch) disposed on said inner structure for filling said inner structure (see location of 1 on a layer of the inner structure in annotated fig 5 of Gensch).
With respect to claim 28, Gensch discloses said first and second fasteners are displaceable along said longer sides of said outer structure (by the modification by Dyer the fasteners were placed on the outer structure of the cuff).
With respect to claim 30, as best understood Gensch discloses the cuff is configured to connect to the support element (see claim 16 above); and the cuff is configured for form-locking and force-locking transmission of transverse forces to the outer extremity of the person (note as the user tightens the cuff by the closure system the transverse forces are applied to the user’s extremity).
With respect to claim 31, Gensch discloses said inner structure is divided into at least two interconnected segments (15, fig 4), such that the fluid can distribute itself between said interconnected segments (see [0022], lines 10-13; note the mesh allows the gel to distribute through the chambers).
With respect to claim 35, Gensch discloses the cuff is configured for a form-locking and force-locking transmission of the transverse forces (note as the user tightens the cuff by the closure system the transverse forces are applied to the user’s extremity) to a thigh of the person (sore muscles, see [0003], lines 2-4 of Gensch).
Claims 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gensch in view of Dyer as applied to claim 16 above, and further in view of Tseng (2011/0282222).
With respect to claim 20, Gensch discloses all the elements as claimed above but lacks the outer structure contains at least one support element.
However, Tseng teaches a cuff (Abstract, line 1) with support element (300, fig 1) between a front (100, fig 1) and back sheet (400, fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer structure of Gensch to include the sheets and support element as taught by Tseng so as to add reinforcement to the cuff.
With respect to claim 21, the modified Gensch shows said outer structure contains at least one outer cover layer (after modification by Tseng; 100, fig 1 of Tseng) and at least one inner cover layer (after modification by Tseng; 400, fig 1 of Tseng), which envelop said support element on an outside and inside (see support element 300 inside outer and inner layers 100 and 400 in fig 3 of Tseng).
With respect to claim 22, the modified Gensch shows said support element is formed from a spring steel (see [0023], lines 7-9 of Tseng).
With respect to claim 23, the modified Gensch shows said support element extends at least across part of the cuff surface (see extension of 300 in fig 3 of Tseng).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gensch in view of Dyer and Tseng as applied to claim 20 above, and further in view of Pamplin (9,271,890).
With respect to claim 24, the modified Gensch shows a plurality of support elements (see two strips of element 300 in fig 1 of Tseng) in a form of individual lamellas (2 separate pieces) but lacks lamellas which in terms of their length are oriented substantially along said shorter sides of said outer structure.
However, Pamplin teaches a garment (10, fig 1) with individual lamellas (28c, 28d, fig 3B) oriented substantially along a shorter side the structure (the longer side of the lamella is oriented with the shorter side).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the support structure of the modified Gensch to be oriented along the short side as taught by Pamplin so as to provide additional structural rigidity in multiple directions.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gensch in view of Dyer and Tseng as applied to claim 20 above, and further in view of Diana (2004/0210176).
With respect to claim 25, as best understood the modified Gensch shows the outer and inner structures connected by seams (see dashed seam lines in fig 3 of Gensch), but lacks a seamless connection.
However, Diana teaches a cuff (300, fig 6) with two structures (two superposed sheets; see [0054], lines 1-2) connected via weld seams (RF welding, heat welding; see [0054], lines 5-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the connection of the modified Gensch with weld seams flush adhesive bonding as taught by Diana so as to replace one known connection with another to bond the two structures to one another. 
Claim 27 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gensch in view of Dyer as applied to claim 16 above, and further in view of Ganske (8,764,789).
With respect to claim 27, the modified Gensch shows the cuff is formed of flexible silicone (see [0020], lines 8-10 of Gensch) but lacks the cuff formed at least in part from plastic.
However, Ganske teaches a cuff (Abstract, lines 1-3) with a bladder (20, fig 4) formed of plastic (thermoplastic polyurethane, see col. 5, lines 7-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified have the material of Gensch’s cavity to plastic as taught by Ganske so as to provide a well-known material for an airtight cavity.
With respect to claim 33, Gensch shows the cuff is formed of flexible silicone (see [0020], lines 8-10 of Gensch) but lacks the cuff formed at least in part from biocompatible plastic.
However, Ganske teaches a cuff (Abstract, lines 1-3) with a bladder (20, fig 4) formed of biocompatible plastic (thermoplastic polyurethane, see col. 5, lines 7-9; thermoplastic polyurethane is biocompatible).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified have the material of Gensch’s cavity to plastic as taught by Ganske so as to provide a well-known material for an airtight cavity.
Claim 29 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gensch in view of Dyer as applied to claim 16 above, and further in view of Diana (2004/0210176).
With respect to claim 29, as best understood Gensch shows the outer structure is connected to respective components by seams (see dashed seam lines in fig 3 of Gensch), but lacks a seamless connection.
However, Diana teaches a cuff (300, fig 6) with two structures (two superposed sheets; see [0054], lines 1-2) connected via weld seams (RF welding, heat welding; see [0054], lines 5-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the connection of the modified Gensch with weld seams flush adhesive bonding as taught by Diana so as to replace one known connection with another to bond the two structures to one another.
With respect to claim 34, as best understood Gensch shows the filling valve, the first closure part, the second closure part, and the first and second fasteners are connected to the outer cover layer of the outer structure but lacks seamless connections.
However, Diana teaches a cuff (300, fig 6) with two structures (two superposed sheets; see [0054], lines 1-2) connected via weld seams (RF welding, heat welding; see [0054], lines 5-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the connection of the filing valve, first and second closure parts, and first and second fasteners to the outer cover layer of the modified Gensch with weld seams flush adhesive bonding as taught by Diana so as to replace one known connection with another to bond the two structures to one another.
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gensch in view of Dyer as applied to claim 16 above, and further in view of Hudson (5,545,199).
With respect to claim 32, Gensch shows the fluid is a gel (see claim 19 above) but is silent regarding the fluid being a mixture of sodium polyacrylate and water.
However, Hudson teaches a therapeutic pillow (see fig 1) with a gel pack (20, fig 1) with fluid being a mixture of sodium polyacrylate and water (see col. 2, lines 34-39). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid of Gensch to be polyacrylate and water as taught by Hudson so as to provide a well-known gel mixture for therapeutics.
Response to Arguments
Applicant’s arguments, see section (a.) and (b.) on pg. 13, filed 4/26/22, with respect to the rejection(s) of claim(s) 16-35 under 35 USC 103 have been fully considered and are persuasive. Applicant clearly explains the differences between the fasteners in the instant application and prior art Gensch.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new prior art rejection by Dyer.
Applicant's arguments on pg. 15  have been fully considered but they are not persuasive. Applicant argues in the third bullet point on pg. 15 that “the whole structure of the device disclosed by Gensch is not aimed at being stable and distribute external forces evenly on the user’s leg, but fulfills totally different tasks” and last paragraph on pg. 15 “a person of ordinary skill in the art looking for a receiving device [...] which serves to receive at least part of an outer extremity of a person and [...] permits optimized transmission of force from a machine, in particular a rehabilitation mechanism or training appliance, to a person would not take a cooling 
compression sleeve as disclosed by Gensch into account.” These arguments is not taken well since forces are applied to the extremity as the user tightens the cuff. The device as claimed does not require the forces applied on the extremity be from a machine/ rehabilitation mechanism. As the language of claim 16, the cuff of Gensch contains the structure and would perform the functions of the instant application. In addition, the cuff of Gensch would be capable of connecting to the rehab mechanism with the new modified support element in the rejection of claim 16 above. Thus, the rejection stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785